


Exhibit 10.1
CONSULTING AGREEMENT
This Consulting Agreement (“Agreement”) is made and entered into by and between
Con-way Inc. (“Company”), Herbert J. Schmidt (“Schmidt”) and HJS Consulting,
LLC, a consulting firm owned by Herbert J. Schmidt (“Schmidt's Consulting
Firm”). This Agreement shall be effective as of the Retirement Date (as defined
below).


RECITALS
A.
WHEREAS, Schmidt will retire as Executive Vice President of Company and as
President of its subsidiary, Con-way Truckload Inc. (“Truckload”) effective as
of September 22, 2012 (“Retirement Date”);

B.
WHEREAS, Company or Truckload may require consulting services on certain
business matters, including without limitation, advice and guidance related to
Truckload as the business transitions under the leadership of Schmidt's
anticipated successor, Saul Gonzalez;

C.
WHEREAS, Company desires to retain Schmidt to provide consulting services for
the benefit of Company, Truckload and any related companies, including any
parent, subsidiary or affiliate (“Con-way Companies”) through Schmidt's
Consulting Firm upon request; and

D.
WHEREAS, Schmidt desires to provide such consulting services through Schmidt's
Consulting Firm pursuant to the terms and conditions set forth herein.



AGREEMENT
In consideration of the above premises and the mutual covenants set forth
herein, the parties hereto agree as follows:


1.Term. The term of this Agreement shall commence as of the Retirement Date and
shall continue for one year thereafter (“Term”), unless earlier terminated as
provided for herein.


2.Consulting Services. Schmidt shall provide consulting services to Company,
Truckload and to Con-way Companies through Schmidt's Consulting Firm as
reasonably requested by Company's executives or other authorized
representatives, including, but not limited to, consulting services related to
the business of Company or Truckload or organizational matters related to the
transition of leadership at Truckload (“Consulting Services”). During the Term,
Schmidt shall make himself reasonably available to Company, Truckload and any
Con-way Company for up to 40 hours per calendar month for the purpose of
rendering such Consulting Services.


3.Payment. In exchange for the provision of Consulting Services hereunder, as
well as the promises of confidentiality, non-competition and non-solicitation,
Company shall pay Schmidt's Consulting Firm $16,000.00 (Sixteen Thousand
Dollars) per month (“Consulting Fee”). Schmidt's Consulting Firm shall submit a
monthly invoice at the beginning of each month and Company will pay all
undisputed amounts no later than ten (10) days after the end of each applicable
calendar month.

CONSULTING AGREEMENT
 
Page 1 of 6

--------------------------------------------------------------------------------




4.Expense Reimbursement. Schmidt may seek reimbursement by Company for
reasonable and appropriate expenses incurred in connection with the performance
of Consulting Services on behalf of Company during the Term, provided they are
substantiated by authentic receipts. Invoices shall be submitted to Company as
soon as practicable, but in no event later than thirty (30) days after the
expense was incurred. Undisputed invoices so submitted shall be paid to
Schmidt's Consulting Firm within thirty (30) days of receipt and approval by
Company. Schmidt is not entitled to any remuneration, expenses or benefits other
than as referred to in Sections 3 and 4 of this Agreement.


5.Non-Competition. Schmidt acknowledges that during the course of his employment
with Company, he has become familiar with the trade secrets of Company,
Truckload and other Con-way Companies and with other Confidential Information,
as defined herein, and that his services have been and shall continue to be of
special, unique and extraordinary value to Company. Therefore, and in exchange
for the consideration provided herein, Schmidt agrees that during the Term of
this Agreement neither Schmidt nor Schmidt's Consulting Firm shall directly or
indirectly own any interest in, manage, control, participate in, advise, consult
with, render services for, be employed in an executive, managerial, advisory,
consulting or administrative or fiduciary capacity by, or in any manner engage
in, any Competing Business. For purposes hereof, “Competing Business” means any
business whose primary business involves the transportation of freight or cargo
by truck or the providing of third-party logistics services such as integrated
warehousing and transportation services.


6.Non-Solicitation. Schmidt and Schmidt's Consulting Firm agree that neither
will, directly or indirectly, hire or solicit for employment any Company,
Truckload or Con-way Company employee, officer or director during the Term of
this Agreement and continuing for a period of twelve (12) months thereafter.


7.Independent Contractor Status. Company and Schmidt each hereby acknowledge and
agree that Schmidt's employment with Company is ending as of the Retirement
Date. It is the express intention of all the parties to this Agreement that
Schmidt shall perform Consulting Services under this Agreement through Schmidt's
Consulting Firm as an independent contractor to the Company. The parties
understand and agree that in the performance of Schmidt's Consulting Services
under this Agreement: (a) Schmidt and Schmidt's Consulting Firm may not bind or
commit Company, Truckload or any Con-way Company in any way whatsoever in the
absence of an express written authorization by an authorized officer of Company;
and (b) Schmidt agrees and understands that he will not earn or accrue, is not
eligible for and voluntarily declines participation in any employee,
employment-related or company-sponsored benefits, compensation or payments after
the Retirement Date. Schmidt further agrees and understands that no additional
employee, employment-related or company-sponsored benefits, compensation or
payments are created, due or owed to Schmidt or to Schmidt's Consulting Firm as
a result of this Agreement. This Agreement does not alter entitlements to
retirement benefits in which Schmidt has fully vested in connection with his
employment with Company.

CONSULTING AGREEMENT
 
Page 2 of 6

--------------------------------------------------------------------------------




Schmidt further understands and agrees that during the Term of this Agreement,
Schmidt and/or Schmidt's Consulting Firm will be responsible for: (c) complying
with all federal, state and local laws, ordinances, regulations and orders with
respect to the Consulting Services; (d) paying all filing fees and federal,
state and local taxes including, but not limited to, general business taxes,
income tax, self-employment tax, FICA, FUTA and other taxes arising from the
Consulting Services or otherwise related to Schmidt or Schmidt's Consulting
Firm; and (e) paying all amounts required under local, state and federal
workers' compensation acts, disability benefit acts, unemployment insurance acts
and other employee benefits acts when due.


8.Confidential Information. Schmidt acknowledges that during his employment and
as a result of his relationship with Company, Truckload and/or any Con-way
Company, Schmidt has obtained, and will during the course of performing
Consulting Services, obtain knowledge of, and has been given and will be given
access to certain confidential and proprietary information, including, but not
limited to, information regarding the business, operations, services, proposed
services, business processes, other financial information and other trade
secrets, confidential information and proprietary material of Company, Truckload
or any Con-way Company which are not generally known to non-Company personnel,
including, but not limited to, information and material originated, discovered
or developed in whole or in part by Schmidt (collectively referred to herein as
“Confidential Information”). The term “Confidential Information” does not
include any information which: (a) at the time of disclosure is generally
available to the public (other than as a result of a disclosure by Schmidt or
Schmidt's Consulting Firm in breach of this Agreement); or (b) was available to
Schmidt on a non-confidential basis from a source (other than Company, Truckload
or a Con-way Company or their representatives) that is not and was not
prohibited from disclosing such information to Schmidt by a contractual, legal
or fiduciary obligation. Schmidt agrees that during the Term and, to the fullest
extent permitted by law, thereafter, Schmidt will, for the benefit of Company,
Truckload or any Con-way Company, hold all Confidential Information strictly in
confidence and will not directly or indirectly reveal, report, disclose, publish
or transfer any of such Confidential Information to any person, or utilize any
of such Confidential Information for any purpose, except in furtherance of the
Consulting Services as authorized by Company and except to the extent that
Schmidt or Schmidt's Consulting Firm may be required by law to disclose any
Confidential Information.


9.Work Made For Hire. Schmidt and Schmidt's Consulting Firm agree that all data,
reports, documents, innovations or improvements relating to Company's,
Truckload's or any Con-way Company's business or method of conducting business
(including new contributions, improvements, ideas and discoveries, whether
patentable or not) conceived or made by Schmidt and/or Schmidt's Consulting Firm
(collectively referred to herein as “Materials”) during the Term are a work made
for hire and agree that Company, Truckload and/or any Con-way Company shall own
all rights, title and interest in and to such Materials. Company, Truckload and
Con-way Companies may use the Materials in any manner whatsoever. If for any
reason the Materials are determined not to be a work made for hire, then Schmidt
and/or Schmidt's Consulting Firm hereby assigns all rights, title and interest
in and to the Materials to Company, Truckload and/or Con-way Companies.

CONSULTING AGREEMENT
 
Page 3 of 6

--------------------------------------------------------------------------------




10.Termination.


(a) Breach. Company may, upon notice to Schmidt's Consulting Firm, terminate
this Agreement if Schmidt or Schmidt's Consulting Firm breaches any of the
provisions of this Agreement and such breach is not cured within fifteen (15)
days of receipt of prior written notice from Company to Schmidt's Consulting
Firm of such breach. In the event of such termination, no further payments shall
be due to Schmidt's Consulting Firm or Schmidt hereunder, and Company shall have
all other rights and remedies available under this or any other agreement and at
law or in equity.
(b) Death or Disability. This Agreement shall immediately terminate in the event
of Schmidt's death or a disability which precludes the performance by Schmidt of
his duties hereunder and no further payments shall be due.
(c) Remedies. In the event of a breach of the covenants contained in this
Agreement, Schmidt and Schmidt's Consulting Firm agree that: (i) any and all
proceeds, funds, payments and proprietary interests, of every kind and
description, arising from, or attributable to, such breach shall be the sole and
exclusive property of Company; (ii) Company shall be entitled to recover any
additional actual damages incurred as a result of such breach; and (iii) Company
shall be entitled to enforce its rights under this Agreement specifically, to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights existing in its favor hereunder. Schmidt and
Schmidt's Consulting Firm further agree and acknowledge that money damages may
not be an adequate remedy for any breach or threatened breach of the provisions
of this Agreement calling for specific performance, protection of Confidential
Information, or obligations of non-competition or non-solicitation, and that
Company may in its sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive relief in
order to enforce or prevent any violations of the provisions of this Agreement.
Such injunction or decree shall be available without the posting of any bond or
other security, and Schmidt and Schmidt's Consulting Firm each hereby consents
to the issuance of such injunction or decree.
11.Assignment. Neither Schmidt nor Schmidt's Consulting Firm is permitted to
assign this Agreement nor any of the rights, interests or obligations hereunder
without the prior written consent of Company in its sole discretion.


12.Governing Law. This Agreement shall be governed by, construed and enforced in
accordance with, and subject to, the laws of Michigan.


13.Arbitration.
(a) General. Unless otherwise specified herein, any dispute, controversy or
claim arising out of or relating to this Agreement, the breach hereof or the
coverage or enforceability of this arbitration provision shall be settled by
arbitration in Ann Arbor, Michigan (or such other location as Company, Schmidt
and Schmidt's Consulting Firm may mutually agree), conducted in accordance with
the Commercial Arbitration Rules of the American Arbitration Association (or
such other rules as Company, Schmidt and Schmidt's Consulting Firm may mutually
agree), as such rules are in effect in on the date of delivery of demand for
arbitration. The arbitration of any such issue, including the determination of
the amount of any damages suffered by either party hereto by reason of the acts
or omissions of the other, shall be to the exclusion of any court of law.

CONSULTING AGREEMENT
 
Page 4 of 6

--------------------------------------------------------------------------------




(b) Availability of Injunctive Relief. Notwithstanding the foregoing paragraph,
either party hereto may seek any equitable remedy in a court to enforce the
provisions of this Agreement, including but not limited to an action for
injunctive relief or attachment, without waiving the right to arbitration.
(c) Costs and Expenses. All administrative and arbitration fees, costs and
expenses shall be borne by the non-prevailing party.
14.Severability and Reformation. If any term or provision of this Agreement
shall be held to be invalid, illegal or otherwise unenforceable, the same shall
not affect the other terms or provisions hereof or the whole of this Agreement,
but such term or provision shall be deemed modified to the extent necessary in
the court's opinion to render such term or provision enforceable, and the rights
and obligations of the parties shall be construed and enforced accordingly,
preserving to the fullest permissible extent the intent and agreements of the
parties set forth herein.


15.Amendments and Waivers. Any provision of this Agreement may be amended or
waived only with the prior written consent of Company, Schmidt and Schmidt's
Consulting Firm.


Notices. All notices and other communication required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given if
delivered:
If to the Consultant:
Herbert J. Schmidt
4527 Goldfinch Road
Joplin, MO 64804




with a copy to:
Herbert J. Schmidt
1950 Lake Ridge Drive
The Villages, FL 32162




If to the Company:
Con-way Inc.
2211 Old Earhart Rd.
Ann Arbor, MI 48105
Attn: Douglas Stotlar, President & CEO


with a copy to:
Con-way Inc.
2211 Old Earhart Rd.
Ann Arbor, MI 48105
Attn: Stephen Krull, EVP & General Counsel

CONSULTING AGREEMENT
 
Page 5 of 6

--------------------------------------------------------------------------------






16.Entire Agreement. It is understood and agreed that this Agreement contains
the entire agreement of the parties and supersedes any and all prior agreements,
arrangements or understandings between the parties related to its subject
matter. No representations, promises, agreements or understandings, written or
oral, not contained herein shall be of any force or effect. No change,
modification, or waiver of any provision of this Agreement shall be valid or
binding unless it is in writing dated subsequent to the date hereof, and signed
by the party intended to be bound.


17.Parties Bound. This Agreement shall be binding on the parties hereto, their
respective heirs, legatees, legal representatives, successors and assigns
including but not limited to any successor of the Company upon a merger,
reorganization or recapitalization, except that Schmidt's and Schmidt's
Consulting Firm's obligations under this Agreement shall not be assigned without
consent, as further stated in Section 11 above.


18.Survival. The provisions of Sections 5-18 generally shall survive the
expiration or earlier termination of the Term.


IN WITNESS WHEREOF, this Agreement has been entered into knowingly and
voluntarily and is signed by the parties hereto as of the date(s) stated.


HERBERT J. SCHMIDT:                CON-WAY INC.




/s/ Herbert J. Schmidt                    By:     /s/ Stephen Krull            
Herbert J. Schmidt                    Name:    Stephen Krull
Date:     6/26/2012                    Title:    EVP, General Counsel and
Secretary
Date:     June 26, 2012
HJS CONSULTING, LLC
        


By:     /s/ Herbert J. Schmidt        
Name:    Herbert J. Schmidt
Title:    President
Date:    6/26/2012



CONSULTING AGREEMENT
 
Page 6 of 6